DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it fails to accurately reflect the disclosure overall.  Going forwards with examination, the abstract is interpreted to be (Note that in applicant’s response, where a change is requested in the abstract, a separate page of the abstract containing the change will be needed):
--A method of determining absolute permeability in carbonates without upscaling computations includes performing a nuclear magnetic resonance (NMR) analysis and a mercury-injection capillary-pressure (MICP) analysis on at least three samples from of a set of representative regions to determine an experimental permeability, wherein each of the representative regions have properties related to the porosity and pore-throat size of the carbonate rock. A series of low resolution X-ray scans and a series of high resolution X-ray scans are performed on the same three samples of the carbonate rock of the set of representative regionsthe same three samples of the carbonate rock of the set of representative regions to determine a computed permeability. The experimental permeability and the computed permeability are then compared to absolute permeability of the carbonate rock.--

Correction is required.  See MPEP § 608.01(b).
	
	

Specification
The disclosure is objected to because of the paragraph from line 4 to line 15 on page 7 fails to accurately summarize the invention.  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--As a first step of predicting the absolute permeability as described in the present disclosure, the permeability of at least three samples retrieved from a reservoir carbonate rock of a set of representative regions is experimentally determined using NMR analysis and MICP analysis, wherein each of the set of representative regions provides an accurate representation of the reservoir carbonate rock.  More specifically, pore-body radius distribution is determined via NMR analysis and pore-throat size distribution is determined via the MICP analysis, so as to determine an experimental permeability. 
Next, to identify regions with large porosity within each of the at least three samples, a series of low resolutions X-ray scans is performed. Subsequently, a series of high resolution X-ray scans is performed on selected regions positioned outside the large porosity regions within each of the at least three samples. Next, permeability simulation by numerical modelling of pore-scale flow is performed on each of the at least three samples to determine a computed permeabilityThe experimental permeability obtained from the NMR analysis and the MICP analysis is then compared with the computed permeability obtained from the permeability simulations to determine the absolute permeability.--

The disclosure is further objected to because of 1 clerical error in the paragraph from line 8 to line 17 on page 19.  Going forward with examination, the paragraph is interpreted to be:
--Total porosity is defined as the fraction of the bulk rock volume V that is not occupied by solid matter, and can be expressed either as a fraction or as a percentage. Porosity does not give 10 any information concerning pore sizes, their distribution, and their degree of connectivity. Thus, rocks of the Darcy’s law for compressible fluids. The hydraulic conductivities of the samples can be calculated from their measured permeabilities.--
Appropriate correction is required.

Claim Objections
Claims 1, 6 and 7 are objected to because “core samples” and “samples” are used interchangeably, thereby creating confusion.  Going forwards with examination, for clarity, “sample” is interpreted to be --core sample--.

Claim 4 is objected to because of an editorial error.  Going forwards with examination, the claim is interpreted to be:
--The method for determining absolute permeability in carbonates as of claim 1, wherein a mineral composition of each of the at least three core samples is obtained using a quantitative evaluation of minerals by scanning electron microscopy (QEMSCAN).--

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification and/or the claims fail to describe/define the term “upscaling calculations,” let alone the subject matter “…without upscaling calculations” recited at the end of claim 1.  Therefore, claim 1 is rendered indefinite for having no metes and bound.  Claims 2-14 are dependent on claim 1, thus fall together with claim 1.
Going forward with examination, in order to resolve the indefinite and to enhance clarity, at least claim 1 is interpreted to be:
--A method for determining absolute permeability in carbonates, comprising:
obtaining at least three core samples of reservoir carbonate rock taken from a set of representative regions of a carbonate rock formation;
analyzing the at least three core samples first pore structure includes a first pore-body radius distribution and a pore-throat radius distribution, wherein the first pore-body radius distribution is measured with a nuclear magnetic resonance (NMR) analysis and the pore-throat radius distribution is measured with a mercury-injection capillary-pressure (MICP) analysis,
determining an experimental permeability of each of the at least three core samples, wherein a flow of helium within the first pore structure of each of the at least three core samples is analyzed to determine the experimental permeability of each of the at least three core samples;
digitizing, using a series of low-resolution X-ray scans, the at least three core samples, then numerically extracting a second pore structure of each of the at least three core samples, wherein the second pore structure includes a second pore-body radius distribution, wherein the digitizing utilizes a binary representation for a rock site and a pore site of each of the at least three core samples;
comparing the first pore-body radius distribution of the first pore structure and the second pore-body radius distribution of the second pore structure 
identifying a set of inspection regions outside the set of large porosity regions for each of the at least three core samples, wherein the set of inspection regions is semi-randomly identified;
performing a series of high resolution X-ray scans on the set of inspection regions outside the set of large porosity regions for each of the at least three core samples
performing numerical modelling on each of the at least three core samples
comparing the experimental permeability with the computed permeability to determine an absolute permeability of the reservoir carbonate rock 

Allowable Subject Matter
Claims 1-14 would be allowed if the above objections and rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   
“… comparing the first pore-body radius distribution of the first pore structure and the second pore-body radius distribution of the second pore structure to identify a set of large porosity regions of each of the at least three core samples; 
identifying a set of inspection regions outside the set of large porosity regions for each of the at least three core samples, wherein the set of inspection regions is semi-randomly identified; 
performing a series of high resolution X-ray scans on the set of inspection regions outside the set of large porosity regions for each of the at least three core samples…”
(Claims 2-14 are dependent on claim 1.)

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 10,656,068 B2 to León Carrera et al. discloses a method for determining absolute permeability in carbonates.  The method comprises essentially all the steps recited in claim 1, except for the allowable subject matter.
As shown in fig. 2 (reproduced below), León Carrera discloses:
obtaining at least three core samples (P1-P3) of reservoir carbonate rock (2) taken from a set of representative regions of a carbonate rock formation; 
analyzing the at least three core samples (P1-P3) to determine a first pore structure for each of the at least three core samples…(Col. 8, line 30 – Col. 10, line 14); 
determining an experimental permeability of each of the at least three core samples (P1-P3), wherein a flow of helium within the first pore structure of each of the at least three core samples (P1-P3) is analyzed to determine the experimental permeability of each of the at least three core samples (Col. 8, lines 14-17; Col. 10, line 15-34); 
digitizing, using a series of  X-ray scans, the at least three core samples (P1-P3), then numerically extracting a second pore structure of each of the at least three core samples (P1-P3), wherein the second pore structure includes a second pore-body radius distribution, wherein the digitizing utilizes a binary representation for a rock site and a pore site of each of the at least three core samples P1-P3 (Col. 8, line 30 – Col. 10, line 14);



performing numerical modelling on the at least three core samples to determine a computed permeability of each of the at least three core samples (Col. 8, line 30 – Col. 10, line 14); and
comparing the experimental permeability with the computed permeability to determine an absolute permeability of the reservoir carbonate rock 2 (Col. 10, lines 15-34; Col. 12 lines 29-41).

    PNG
    media_image1.png
    824
    636
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           March 2, 2022